                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JENNIFER AKRIDGE,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          CASE NO. 2:17-cv-372-GMB
                                               )          [WO]
ALFA MUTUAL INSURANCE                          )
COMPANY,                                       )
                                               )
       Defendant.                              )

                                          ORDER

       This cause is before the court on the Plaintiff’s Renewed Motion to Take Scott

Forrest’s Deposition. Doc. 127. Akridge contends that Scott Forrest will be an important

witness at the trial of this case and that the circumstances that existed when the court denied

Akridge’s previous requests to compel Forrest’s deposition have been changed by the

information disclosed in a new deposition of Susan White, a Rule 30(b)(6) representative.

       A court may allow discovery after the deadline has passed if there was excusable

neglect. See, e.g., Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,

395 (1993). In her motion, Akridge contends that there is new evidence regarding Forrest’s

role in this case, because White testified that she spoke to Forrest before her deposition.

But the fact that a corporate representative met with Forrest before her deposition, standing

alone, does not establish that Forrest has discoverable information about any issue material

to this case.

       Akridge also notes in support of her request for Forrest’s deposition that White told

Forrest about Akridge’s termination, but this is not new evidence since it is based on
White’s testimony during her first deposition in June 2018. See Doc. 127 at 3 (citing Doc.

127-3).

       Finally, Akridge relies on certain documents received from BlueCross BlueShield

of Alabama that at times list Forrest as a contact person on behalf of Defendant Alfa Mutual

Insurance Company for ERISA matters. See Doc. 127-2 at 7, 9 & 11. No matter what role

Forrest had with respect to the plan administered by BlueCross BlueShield, these

documents do not show that Forrest was a decisionmaker in Akridge’s termination. Even

if the court were to assume that these documents indicate that Forrest has some knowledge

of ERISA benefits, this does not mean that he has knowledge relevant to Akridge’s

termination or the claims and defenses presented in this case.

       For these reasons, the court concludes that Akridge has not met her burden of

showing that she should be allowed to take Forrest’s deposition long after the expiration

of the discovery deadline. Accordingly, it is ORDERED that the motion (Doc. 127) is

DENIED.

       DONE this 20th day of February, 2019.
